sin internal_revenue_service department of the treasury washington dc l person to contact telephone number refer reply to op e ep t date oct attn legend state a employer m plan x _ group b employees ladies and gentlemen this letter is in response to your request for a private_letter_ruling dated december supplemented by a letter dated date submitted on your behalf by your authorized representative regarding the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code the code as the following facts and representations have been submitted employer m is a political_subdivision of state a employer m established plan x for the benefit of group b employees percent of their salary to plan x ona monthly basis plan x satisfies the qualification requirements under sec_401 of the code plan x requires group b employees to contribute pursuant to a resolution dated july m has agreed to pick up assume and pay the mandatory employee contributions of group b employees to plan x lieu of group b employees paying such contributions employer in in zl addition group b employees do not have the option of receiving the contributed amounts directly instead of having such contributions paid to plan x the effective date of this resolution is the first day of the first pay_period following the receipt of a favorable ruling by the internal_revenue_service based on the aforementioned facts and representations you have requested the following rulings that the mandatory_contributions to plan x which are picked up by employer m are done so within the meaning of sec_414 rendering that no part of the mandatory_contributions picked up by employer m will be included in the gross_income of group b employees for federal_income_tax purposes until such contributions are distributed to such employees of the internal_revenue_code thereby that the picked-up contributions to plan x are not considered to be wages of group b employees for federal_income_tax withholding purposes sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 c b in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan concluded that the school district’s picked-up contributions to the plan are excluded from the employee’s gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions revrul_77_462 the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 c b revenue rulings established that the following two criteria must be met the employer must specify that the these contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both the resolution adopted by employer m satisfies the criteria set forth in revrul_81_35 and revrul_81_36 because employer m will assume and pay mandatory employee contributions to plan x contributions by group b employees and group b employees may not elect to receive such contributions directly instead of having such contributions paid_by employer m to plan xx in lieu of accordingly we conclude that the amounts picked up by employer m on behalf of group b employees shall be treated as employer contributions and will not be includible in group b employees’ gross_income in the year in which such amounts are contributed these amounts will be includible in the gross_income of group b employees or their beneficiaries only in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 a the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x h picks up contributions through a reduction in salary an offset against future salary increases or a combination of both for purposes of the application of section is immaterial whether employer m of the code it of the effective date for the commencement of the proposed pick-up as specified in the aforesaid resolution cannot be any earlier than the later of the date the resolution is signed or the date it is put into effect these rulings are based on the assumption that plan x meets the requirements for qualification under sec_40l a of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in no opinion is expressed as to whether question are subject_to tax under the federal_insurance_contributions_act the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 b of the code a copy of this letter is being sent to your authorized representative in accordance with the power_of_attorney on file in this office sincerely yours t cog j g wien chief employee_plans technical branch je enclosures deleted copy of letter notice
